DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is in response to the communication filed 8-11-22.
Claims 1-33 are pending in the instant application.
Claims 1-7, 9-12, 19-31 are withdrawn from further consideration as being drawn to a nonelected invention or species, there being no allowable generic or linking claim. 
Claims 8, 13-18, 32 and 33 have been examined on their merits as set forth below.
Response to Arguments and Amendments
Withdrawn Rejections/Objections
Any objections or rejections not repeated in this Office action are hereby withdrawn.
Maintained Rejections
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 8, 13-18, 32 and 33 are rejected under 35 U.S.C. 112, first paragraph, as containing subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.
The specification, prior art and claims do not adequately describe the broad genus claimed, and/or fail to provide a representative number of species, and do not indicate what distinguishing attributes are concisely shared by the members of the broad genus claimed for the reasons of record set forth in the Office action filed 2-11-22 and as set forth below.
Claims 8, 13-18, 32 and 33 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the generic teachings regarding the broad genus of compositions claimed, does not reasonably provide enablement for making and/or using the broad genus comprising compositions for delivering cargo to the cytoplasm of a cell, which cargo treats non-alcoholic fatty liver disease (NAFLD) or Atherosclerotic Cardiovascular Disease (ASCVD), and comprises any exosome and any RNAi that neutralizes any SGLT1 or SGLT2 active sites, and which cargo optionally further comprises at least one plasmid, retrovirus, AAV, RNA plasmid, or any combination thereof, and/or optionally further comprises any CRISPR-CAS9 system, any Zinc finger, any single base editor, or combination thereof, and which cargo optionally further comprises a DNA plasmid bioengineered specifically to self-produce monoclonal neutralizing antibodies against SGLT sites, FAS/FASN, TR-b/ligands, UCP-1/UCP-2, CCR2CCR5, ROS, SNCA, hrInsulin/IGF-1, FGF19/21, DGAT2, or any combination thereof.
The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims for the reasons of record set forth in the Office action filed 2-11-22 and as set forth below.
Applicant’s Arguments
Applicant's arguments filed 8-11-22 have been fully considered but they are not persuasive.  Applicant asserts that the claims as originally filed have full support in the Specification and independent claims 8 and 15 have been amended to describe the invention better and with more clarity. The amendments include specific SGLT subtypes reciting “cargo located within the exosome; wherein the cargo comprises RNAi that neutralizes active sites of an SGLT1 or SGLT2 receptor, or a combination thereof.
The following factors have been considered in determining that the specification does not enable the skilled artisan to make and/or use the invention over the broad scope claimed.
The breadth of the claims:
The claims are broadly drawn to compositions for delivering cargo to cytoplasm of a cell, which cargo treats non-alcoholic fatty liver disease (NAFLD), which compositions comprise an exosome and cargo located within the exosome, which cargo comprises RNAi that neutralizes active sites of an SGLT1 receptor, an SGLT2 receptor, or a combination thereof, which cargo further comprises at least one plasmid, a retrovirus, an AAV, a RNA plasmid, a DNA plasmid, or a combination thereof, or which cargo optionally further comprises at least one DNA plasmid designed to overexpress human GLP-1/GIP/glucagon, human FAS/FASN, human TR-b/ligands, human UCP-1/UCP-2, hrInsulin/GF-1, human FGF19/21, human DGAT2, or a combination thereof, or which cargo treats Atherosclerotic Cardiovascular Disease (ASC VD), the composition comprising an exosome and cargo located within the exosome, which cargo comprises RNAi that neutralizes  active sites of an SGLT1 receptor, an SGLT2 receptor, or a combination thereof, and which cargo optionally further comprises siRNA, a GalNAc construct, a siRNA-GalNAc construct, or a combination thereof, a CRISPR- CAS9 system, a Zinc finger, a single base editor, or a combination thereof, or optionally further comprises a DNA plasmid bioengineered specifically to self-produce monoclonal neutralizing antibodies against active sites of an SGLT1 receptor, an SGLT2 receptor, FAS/FASN, TR-b/ligands, UCP-1/UCP-2, CCR2CCRS, ROS, SNCA, hrInsulin/IGF-1, FGF 19/21, DGAT2, or a combination thereof.
The state of the prior art and the predictability or unpredictability of the art:
The teachings in the specification:
As stated previously, the instant specification teaches the following:
The term "exosome" as used herein refers to any extracellular vesicle derived from any body fluid (e.g., blood) from a human or an animal, any extracellular vesicle derived from human or animal cell lines, cell cultures, and primary cultures not limited to autologous exosomes, universal donor exosomes, allogenic exosomes, and modified exosomes. In certain examples, the exosome is made to meet pharmaceutical and cGMP. 

In step 130, the method for loading exosomes efficiently and effectively incorporates autologous or exogenous materials (therapeutic compounds above or any endogenous enzyme, protein, lipid, molecule, DNA or RNA of interest). In non-limiting examples, the method for loading an exosome can include the process of: 1) Lipid-lipid affinity, using liposomes of high and low density; 2) Incorporating intracellular affinity proteins and/or molecules into the exosome; 3) Using clathrin-coated vesicles in clathrin-mediated endocytosis methods for incorporation of a therapeutic molecule into an exosome or an exosome-like carrier; and 4) Endocytosis receptors/proteins methodology. In one embodiment the method for loading exosomes includes the methods of exosome membrane dissociation and reconstitution via chemical or electromagnetic gradient changes. In another embodiment, a method is used for large molecules or heavy compounds. In certain examples, the optimization of the method 100 is due to including transmembrane transporters activators when loading the biological materials into the exosomes. After the exosome has been loaded, any potential activator remaining in the exosome will be filtered and purified using column methods in compliance with cGMP and regulatory requirements before undergoing the next processing steps. 

FIGS. 1-4 illustrate methods of producing exosomes and cargo and methods for exosome loading. Such improved methods and techniques would be appreciated by one of ordinary skill in the art, especially those for increasing yield of purified exosomes and efficient loading of exosome cargo for use in preclinical and clinical studies. The methods of loading the genetic material (e.g., constructs of DNA or RNA, or any type of nucleic acids) directly into exosomes are transformation, transfection and microinjection. In one embodiment, exosomes are extracted, isolated and purified from peripheral blood mononuclear cells (PBMC) circulating in peripheral blood. In such an embodiment, PBMCs are harvested from a patient or a universal donor. PBMCs are isolated and expanded in vitro using closed systems for cell culture. In another embodiment, open systems may be used depending on available resources. PBMCs produce and secrete exosomes into the media of a cell culture. The media can be filtered and exosomes can be sorted by specific parameters and purified to improve exosome quality. 

FIG. 1 illustrates a method for producing autologous exosomes from a body fluid according to an embodiment of the invention. Although the method 100 is illustrated and described as a sequence of steps, its contemplated that various embodiments of the method 100 may be performed in any order or combination and need not include all of the illustrated steps. The method 100 comprises the step of: collecting body fluid 110 from a subject, extracting exosomes 120 from the body fluid, modifying said exosomes 130, administering modified exosomes 140, and evaluating a health-related outcome 150. 

In step 110, body fluid is collected from a subject. The subject may be a human or an animal. The body fluid can be peripheral blood, cerebral spinal fluid, secretions, or any other body fluid in which exosomes can be extracted. 

In step 120, exosomes are extracted from the body fluid. The extraction method depends on a number of factors including the type of body fluid extracted. Peripheral blood, for example, contains PBMCs and cellular component layers that can be separated by centrifugation at a medical facility. During the extraction process plasma, cells, and cellular components are kept on dry ice at all times before isolation. 

The method 100, provides several approaches to further optimize isolation of exosomes and increase exosome yield from a body fluid. In one embodiment, a gradient column separates components of the collected peripheral blood by cell densities. Such cellular densities correspond to exosomes and exosome-related materials. Another embodiment uses an exosome sorting method, where sorting markers or sorting beads are used to isolate exosomes from solution. A further embodiment uses flow cytometry sorting, which uses surface biomarkers present on exosome to identify and sort exosomes and exosome-related materials from cells and cell suspensions. In one embodiment, an exosome can be modified to include a targeting agent on a surface of the exosome. 

Specifically, the exosomes can be modified (modified exosomes) to have specific targeting agents such as protein epitopes and similar such targeting agents. In various examples, the modified exosome may have a targeting agent covering an entire surface or a partial surface of the extracellular vesicle. Thin layer chromatography can be used to optimally separate exosomes and exosome-related products according to specific exosome associated surface proteins and lipids. An exosome from peripheral blood, for example, would have exosome-related products such as transferrin receptors (immature exosomes), signaling molecules, and similar cellular components. In another embodiment, ionic separation by drift time can be used to optimize isolating exosomes. For example, mass spectrometry may be used to isolate high yields of exosome and exosome-related products. Ion mobility spectrometry/mass spectrometry may also be performed when physicochemical properties of both the exosome and the cargo need to be defined prior to loading into the exosome. Isolated exosome samples can be purified using column methods in accordance with cGMP protocols and regulatory requirements. 

In step 130, the exosomes are modified by incorporating cargos. In one embodiment, the modifications to the exosomes are done ex vivo. The exosomes can be further modified to have specific targeting agents on their surface. Exosomes are assembled or transfected with cargo using a number of methods. In one embodiment, depending on the physicochemical properties of the cargo, the exosomes are assembled or transfected with cargo using liposomes (Lipofectamine 2000, Exofect, or heat shock). In another embodiment, exosomes are assembled or transfected with cargo using retroviruses, AdV, AAV of any variety and strain. In another embodiment, exosomes are assembled or transfected with cargo using DNA viruses, sRNAi, long interference RNA, noncoding RNA, RNAi, RNA vectors. In another embodiment, exosomes are assembled or transfected with cargo using DNA, DNA plasmids, CRISPR, CRISPR/CAS9 and/or any endonucleases for gene editing. In another embodiment, exosomes are assembled or transfected with cargo using gene editing technology, small molecules, antibodies, and proteins including recombinant endogenous proteins. In another embodiment, exosomes are assembled or transfected with cargo using oligonucleotide therapeutics, including ASO, gene targeting technology, and gene correction technology. In another embodiment, exosomes are assembled or transfected with cargo using synthetic/molecular conjugates and physical methods for delivery of gene and cell therapeutics. 

In step 130, the method for loading exosomes efficiently and effectively incorporates autologous or exogenous materials (therapeutic compounds above or any endogenous enzyme, protein, lipid, molecule, DNA or RNA of interest). In non-limiting examples, the method for loading an exosome can include the process of: 1) Lipid-lipid affinity, using liposomes of high and low density; 2) Incorporating intracellular affinity proteins and/or molecules into the exosome; 3) Using clathrin-coated vesicles in clathrin-mediated endocytosis methods for incorporation of a therapeutic molecule into an exosome or an exosome-like carrier; and 4) Endocytosis receptors/proteins methodology. In one embodiment the method for loading exosomes includes the methods of exosome membrane dissociation and reconstitution via chemical or electromagnetic gradient changes. In another embodiment, a method is used for large molecules or heavy compounds. In certain examples, the optimization of the method 100 is due to including transmembrane transporters activators when loading the biological materials into the exosomes. After the exosome has been loaded, any potential activator remaining in the exosome will be filtered and purified using column methods in compliance with cGMP and regulatory requirements before undergoing the next processing steps. 

Exosomes loaded with cargo are considered mature exosomes and are inspected for cGMP compliance, purity and stability for quality assurance and quality check. Next, mature exosomes that have passed the quality check undergo an expansion process if needed. Next, the mature exosomes are diluted and premix into saline/vehicle (depending on the characteristics of the cargo) for a ready to administer tube/cartridge. Finally, the suspension is frozen and stored or shipped to a site for use in clinical or preclinical studies and to patients for self-injection of approved-clinical grade mature exosomes. 

FIG. 5 illustrates the parameters used to sort exosomes according to an embodiment of the invention. In one embodiment, the invention provides autologous exosomes having a vesicle size between about 55 nanometers (nM) and 100 nM. In certain embodiments, allogenic exosomes have a vesicle size between about 30 nM and 130 nM. A vesicle size between 55 nM and 100 nM may be chosen as larger exosomes are less stable. Also, larger exosomes can couple with other exosomes making calculating drug dose, bioavailability, and biodistribution challenging. In some embodiments, the exosomes have the ability to expand to a size between about 60 nM and 260 nM. Such expanded exosomes can encompass large constructs. In some embodiments, the expanded exosomes can encompass more than or equal to about 7 kilo bases (Kb), and accommodate one or more copies of a relatively large viral particle such as an AAV. In one example, an exosome is loaded with at least four AAV particles to improve an exosome safety profile. In some embodiments, either an autologous or allogenic exosome has a negative electrical charge. Both autologous and allogenic exosomes may have a high membrane affinity. In some embodiments, biodistribution may be moderate to high. In a similar embodiment, potency may range from high to moderate while stability may be moderate to high. 

FIG. 21 illustrates a cGMP exosome 2100 being loaded with siRNA 2110 and a construct 2105 according to one embodiment of the invention. The different methods for isolating the cGMP exosome 2100 have been described above. In this embodiment, the cGMP exosome 2100 is loaded with siRNA 2110 and a DNA construct 2105. In one embodiment, the DNA construct 2105 may be plasmid DNA construct. The cGMP exosome 2100 is able to incorporate autologous or exogenous materials (therapeutic compounds above or any endogenous enzyme, protein, lipid, molecule, DNA or RNA of interest) as apparent to a person of ordinary skill in the art. The method for loading the cGMP exosome 2100 can include the process of: 1) Lipid-lipid affinity, using liposomes of high and low density; 2) Incorporating intracellular affinity proteins and/or molecules into the exosome 2100; 3) Using clathrin-coated vesicles in clathrin-mediated endocytosis methods for incorporation of a therapeutic molecule into an exosome or an exosome-like carrier; and 4) Endocytosis receptors/proteins methodology. In one embodiment the method for loading exosomes includes the methods of exosome membrane dissociation and reconstitution via chemical or electromagnetic gradient changes. In this embodiment, when loading the biological materials into the exosomes the cGMP exosome includes transmembrane transporter activators to optimize loading. After the exosome 2100 has been loaded, any potential activator remaining in the exosome 2100 will be filtered and purified using column methods in compliance with cGMP and regulatory requirements before undergoing the next processing steps. 

[Citations omitted] [Emphases added].
The specification fails to teach a representative number of species for the broad genus claimed. As stated previously, the examples provided in the specification are neither correlative nor representative of the ability to make and use the broad genus of compositions claimed, comprising compositions for delivering cargo to the cytoplasm of a cell, which cargo treats non-alcoholic fatty liver disease (NAFLD), which compositions comprise an exosome and cargo located within the exosome, which cargo comprises RNAi that neutralizes active sites of an SGLT1 receptor, an SGLT2 receptor, or a combination thereof, which cargo further comprises at least one plasmid, a retrovirus, an AAV, a RNA plasmid, a DNA plasmid, or a combination thereof, or which cargo optionally further comprises at least one DNA plasmid designed to overexpress human GLP-1/GIP/glucagon, human FAS/FASN, human TR-b/ligands, human UCP-1/UCP-2, hrInsulin/GF-1, human FGF19/21, human DGAT2, or a combination thereof, or which cargo treats Atherosclerotic Cardiovascular Disease (ASC VD), the composition comprising an exosome and cargo located within the exosome, which cargo comprises RNAi that neutralizes  active sites of an SGLT1 receptor, an SGLT2 receptor, or a combination thereof, and which cargo optionally further comprises siRNA, a GalNAc construct, a siRNA-GalNAc construct, or a combination thereof, a CRISPR- CAS9 system, a Zinc finger, a single base editor, or a combination thereof, or optionally further comprises a DNA plasmid bioengineered specifically to self-produce monoclonal neutralizing antibodies against active sites of an SGLT1 receptor, an SGLT2 receptor, FAS/FASN, TR-b/ligands, UCP-1/UCP-2, CCR2CCRS, ROS, SNCA, hrInsulin/IGF-1, FGF 19/21, DGAT2, or a combination thereof.
The teachings and figures in the instant specification merely provide generic and superficial descriptions for making and using the broad genus of compositions claimed. Since the specification fails to provide the particular guidance for making and/or using the large genus claimed, and since determination of the factors required for making and using the instantly claimed genus is highly unpredictable, it would require undue experimentation to practice the invention over the full scope claimed.
For the reasons stated above, the instant rejections for lacking adequate written description and lacking enablement over the full scope claimed are properly maintained.

New Rejections/Rejections Necessitated by Amendments
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 8, 13-18, 32 and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bolen et al (US 2021/0177757), Hinkle et al (US 2021/0380985), Kim et al (J. Controlled Release, Vol. 266, pages 8-16 (2017)), and Liu et al (US 2020/0338158), the combination in view of Chen et al (US 2022/0072158), Stemmer et al (US 2019/0391163), Xiong (US 2015/0376281) and Mardinoglu et al (CA 3071350).
The claims are drawn to compositions for delivering cargo to the cytoplasm of a cell, which cargo treats non-alcoholic fatty liver disease (NAFLD) or Atherosclerotic Cardiovascular Disease (ASCVD), and comprises any exosome and any RNAi that neutralizes SGLT1 or SGLT2 active sites, and which cargo optionally further comprises at least one plasmid, retrovirus, AAV, RNA plasmid, or any combination thereof, and/or optionally further comprises any CRISPR-CAS9 system, any Zinc finger, any single base editor, or combination thereof, and which cargo optionally further comprises a DNA plasmid bioengineered specifically to self-produce monoclonal neutralizing antibodies against SGLT1, SGLT2, FAS/FASN, TR-b/ligands, UCP-1/UCP-2, CCR2CCR5, ROS, SNCA, hrInsulin/IGF-1, FGF19/21, DGAT2, or any combination thereof, and which exosomes are isolated and purified from PBMCs.
Bolen et al (US 2021/0177757) teach compositions comprising exosomes and RNAi for targeting SGLT for treating NAFLD and/or ASCVD (see esp. ¶¶ 0003-0093, 0135-0157, 0632-0635, 0719-0725, 0811, 0963-0969, claims 1-29).
Hinkle et al (US 2021/0380985) teach compositions comprising exosomes and RNAi for targeting SGLT for treating NAFLD and/or ASCVD (see esp. ¶¶ 6-10, 19-20, 138, 151, 181, 223, 225, 227, 913).
Kim et al (J. Controlled Release, Vol. 266, pages 8-16 (2017) teach cellular delivery of exosomes comprising CRISPR Cas9 for treating cancer (see esp. the abstract).
Liu et al  US 2020/0338158) teach the inhibition of SGLT1, SGLT2, and CCR2 using RNAi interference for treating NAFLD (see esp. para 0113).
Chen et al (US 2022/0072158) teach modulating agents including CRISPR/Cas9, siRNA, and monoclonal neutralizing antibodies (see esp. para 0161).
Stemmer et al (US 2019/0391163) teach the isolation of exosomes from PBMCs (see esp. para 0057, 0238).
Xiong et al (US 2015/0376281) teach the blood glucose lowering agents GLP-1, UCP2 and UCP3 for treating obesity and hypertension (see esp. para 0025, 0031).
Mardinoglu et al (CA 3071350) teach target gene inhibition using GalNAc siRNA and the inhibition of FASN in treating NAFLD (see esp. pages 1-8).
It would have been obvious to compose and design compositions comprising exosomes optionally derived from PBMCs and further comprising cargo comprising GalNAc-siRNA, and optionally further comprising a CRISPR-Cas9 system, a Zinc finger, a single base editor, or a combination thereof or neutralizing antibodies to inhibit SGLT1 and/or SGLT2 in addition to inhibiting FASN because the inhibitory agents were well known in the art at the time of filing and these target molecules were also therapeutic targets in treating NAFLD, as taught previously by Liu, Chen, Xiong,, Stemmer, Kim and Mardinoglu.  One of ordinary skill in the art at the time of filing would have been motivated to design delivery compositions comprising exosomes because these delivery devices were well known in the art to provide efficient target cell delivery, as taught previously by Kim, Bolen and Hinkle. One of ordinary skill at the time of filing would have been motivated to utilize and reasonably expect that the inhibitory constructs would provide delivery and therapeutic effects for treating NAFLD and ASCVD in light of the combined teachings of Liu, Chen, Xiong,, Kim and Mardinoglu, Stemmer, Bolen and Hinkle.
For the aforementioned reasons, the instant invention would have been obvious to one of ordinary skill in the art at the time of filing.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Certain papers related to this application may be submitted to Art Unit 1635 (formerly 1674) by facsimile transmission.  The faxing of such papers must conform with the notices published in the Official Gazette, 1156 OG 61 (November 16, 1993) and 1157 OG 94 (December 28, 1993) (see 37 C.F.R. ' 1.6(d)).  The official fax telephone number for the Group is 571-273-8300.  NOTE: If Applicant does submit a paper by fax, the original signed copy should be retained by applicant or applicant's representative.  NO DUPLICATE COPIES SHOULD BE SUBMITTED so as to avoid the processing of duplicate papers in the Office.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jane Zara whose telephone number is (571) 272-0765.  The examiner’s office hours are generally Monday-Friday, 10:30am - 7pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ram Shukla, can be reached on (571)-272-0735.  Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (703) 308-0196.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Jane Zara
9-2-22

/JANE J ZARA/Primary Examiner, Art Unit 1635